Citation Nr: 0432726	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  99-02 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and M.G.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1969 to March 1973, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in December 1994 
denied service connection for PTSD.

3.  The evidence received since the December 1994 rating 
decision, by itself, or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.

4.  The veteran is not shown to have engaged in combat with 
the enemy or been a prisoner of war (POW) during his service 
in Vietnam.

5.  The veteran has not been shown by competent medical 
evidence to have a current diagnosis of PTSD that is causally 
or etiologically related to service.


CONCLUSIONS OF LAW

1.  The RO's December 1994 rating decision, which denied 
entitlement to service connection PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003). 

2.  The evidence received subsequent to the RO's December 
1994 rating decision is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2003).  

3.  PTSD was not was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2003); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The veteran filed this claim for service connection for PTSD 
in February 1998.  Thereafter, in a rating decision dated in 
September 1998, the benefits were denied.  Only after those 
rating actions were promulgated did the RO, in an April 2003 
letter, specifically provide notice to the claimant regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claim, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the Board notes that the veteran's claim for 
service connection for PTSD was previously considered and 
denied by the RO in rating decisions dated in February 1991 
and December 1994.  The veteran was notified of these 
decisions and the bases for those decisions.  Additionally, 
the appellant had been provided with a copy of the rating 
decision dated in September 1998, setting forth the general 
requirements of the law, the evidence considered, and the 
reasons why his claim was denied.  The general advisement and 
the pertinent laws and regulations were reiterated in a 
Statement of the Case dated in December 1998 as well as in 
Supplemental Statements of the Case dated in November 2002 
and May 2003.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudications of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

In this case, although the VCAA notice letter that was 
provided to the appellant do not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A (d).  The 
appellant was afforded a VA general medical examination in 
June 1999 and a VA mental disorders examination in April 
2003, which were both conducted by a physician who reviewed 
the appellant's claims folder and rendered relevant opinions 
as to issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence that has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Background and Evidence

Service records show that the veteran had active service from 
February 1969 to March 1973 and that he served in Vietnam 
from July 1969 to July 1970 with the HHC, 1st Bde., 101st Abn. 
Div.  His military occupational specialty was listed as a 
heavy and light vehicle driver.

Private medical records indicate that the veteran was 
voluntarily hospitalized in August 1962 and again in June 
1963.  He was diagnosed with a mental deficiency with a 
moderate I.Q. of 65. 

Service medical records show that the veteran was provided an 
induction examination in February 1969 during which he denied 
a medical history of depression, excessive worry, or nervous 
trouble of any sort.  He did indicate that he had been a 
patient in a mental hospital and that he had been previously 
rejected from military service.  In July 1969, the veteran 
complained of nervousness, which he had had since 1965.  He 
also reported a history of confinement at a mental health 
institute in 1963.  The treating physician noted that the 
veteran appeared restless and extremely nervous and that he 
broke out in tears.  He was subsequently referred to a 
psychiatrist who diagnosed him with an inadequate 
personality.  In August 1969, the veteran was placed on 
profile for an inadequate personality and restricted from 
handling any weapon or explosive material.  He was also given 
a trial assignment in the rear.  In October 1969, the 
veteran's trial of duty was noted to be unrewarding, and his 
unit requested a 212 recommendation.  The physician noted 
that the veteran was well known to the facility and that he 
had not responded to the rehabilitative efforts.  He 
recommended a 212 action and continued his profile regarding 
no access to weapons or explosive materials.  In April 1970, 
it was noted that a 212 was suggested by psychiatry, but that 
the veteran's unit took no action.  The veteran had since 
reenlisted, and his psychiatric status was believed to remain 
unchanged.  As a result, his profile regarding no weapons was 
renewed.  The veteran was afforded a separation examination 
in March 1973 during which he reported himself to be in good 
health.  A clinical evaluation did not find any psychiatric 
abnormalities.

The veteran was afforded a VA examination in August 1981 
during which he was diagnosed with a mental abnormality and 
an inadequate personality with episodes of a violent temper.  
It was also noted that he had a history of learning 
difficulty and that he had been hospitalized in Vietnam.  The 
examiner commented that the veteran's moderate chronic 
anxiety seemed to pre-date his period of service and was 
exacerbated at the time of the examination by some 
situational stressors, including his wife's pregnancy and a 
difficult coworker.

VA outpatient records dated from August 1989 to January 1991 
document the veteran's treatment for various psychiatric 
disorders, including an adjustment disorder with emotional 
features such as depression and anxiety, a personality 
disorder with narcissistic and antisocial traits, 
malingering, and dysthymia.  It was noted that there was no 
evidence of symptoms of PTSD.  

VA outpatient records dated from December 1990 to December 
1994 also document the veteran's treatment for various 
disorders, such as an adjustment disorder with depressed 
mood, anxiety disorder not otherwise specified, an antisocial 
personality disorder, depression, malingering, and dysthymia.  
In December 1990, the veteran indicated that his underlying 
agenda for seeking admission to the hospital was to stay out 
of jail and to increase his income by claiming PTSD-related 
symptoms in order to receive disability payments.  In 
November 1991, a clinical psychologist evaluated the veteran 
and diagnosed him with a mixed personality disorder with 
antisocial and passive-aggressive traits.  The psychologist 
did not find the veteran's claim of having PTSD-related 
symptoms to be substantiated by his symptom presentation.

VA outpatient records dated from February 1994 to March 1999 
indicate that the veteran was evaluated for PTSD in March 
1994 during which it was noted that he had a history of 
malingering and manufacturing symptoms.  No credible history 
of PTSD was found, and the veteran did not meet the 
diagnostic criteria for PTSD.  In November 1997, he presented 
for treatment with a depressed mood and suicidal ideation and 
was referred to psychiatry for further evaluation.  In 
January 1998, the veteran sought treatment and was noted to 
have a history of PTSD and major depressive disorder as well 
as a personality disorder not otherwise specified.  He was 
diagnosed with dysthymia.

VA outpatient records dated from February 1994 to January 
1999 document the veteran's treatment for various disorders.  
He was evaluated for PTSD in February 1994 during which he 
told the psychologist that he arrived in Ben Hoa around April 
1969 and proceeded to Camp Eagle ten days later.  He further 
related that he was assigned to the 101st Airborne and that 
he attended six months of jump school.  Despite reportedly 
making 175 jumps out of Chinooks, he did not receive his 
wings. He was then assigned to motor pool for a couple of 
months and later volunteered for other duties and ended up in 
"RECON" where he went on seven man patrols to surrounding 
villages.  His stressors included seeing a man killed by a 
"wall of bungee sticks" and being in a four-hour firefight 
until air support arrived.  The psychologist's initial 
impression was that the veteran was unfamiliar with the 
combat experience and was recounting stories that strained 
credulity.  He noted that the veteran was quoted in one 
medical record as admitting that he fabricated symptomatology 
of PTSD in the past.  In March 1994, the veteran told the 
clinical psychologist that he felt pressure amongst his peers 
to talk about having been in combat.  The psychologist stated 
that a diagnosis of PTSD could not be confirmed, as military 
records and VA medical records did not support the veteran's 
account of his Vietnam experience.  In October 1994, the 
veteran was diagnosed with depression not otherwise specified 
and with an antisocial personality disorder.  It was also 
noted that he did not meet the diagnostic criteria for PTSD.  
He was diagnosed in November 1998 as having an adjustment 
disorder with mixed emotions, including anxiety and 
depression, as well as a personality disorder with passive-
aggressive and paranoid features.  In December 1998, the 
veteran was having flashbacks of Vietnam and was afraid to 
sleep.  He felt as though he needed to be hospitalized to be 
safe, and he was diagnosed with depression with anxiety.

The veteran was afforded a VA examination in August 1994 in 
connection with his claim for PTSD during which he told the 
examiner that he was in a front line unit that was fired on 
every day.  He recalled being on guard duty when a close 
acquaintance was hit by a shell and decapitated.  The veteran 
had laid his friend's body in a cot and "lost it" for quite 
some time.  The examiner listed the veteran's subjective and 
objective symptomatology, and rendered a diagnosis of PTSD.

A private physician submitted a letter on the veteran's 
behalf in September 1994 relating that he had known the 
veteran since 1956 and that he was familiar with his mental 
and physical problems.  He indicated that the veteran had a 
very low I.Q. and had been admitted to a mental health 
facility twice during his formative years between the ages of 
ten and twelve.  He had originally tried to enlist in the 
military, but was rejected due to his low I.Q.  He was later 
drafted for Vietnam and then reenlisted.  He was denied a 
subsequent reenlistment, as the Vietnam conflict was ending 
and he had mental problems and a low I.Q.  The veteran found 
his inability to reenlist very distressing.  The physician 
felt that the veteran was deteriorating mentally with a poor 
prognosis.  He reiterated that the veteran had been mentally 
deficient prior to his period of service.

Private medical records dated from March 1995 to May 1995 
indicated that the veteran had been diagnosed with depression 
for which he was taking medication and that he had been 
described as a "slow learner."  

In March 1998, the veteran's private physician submitted a 
letter indicating that he had seen the veteran on three 
occasions between 1983 and 1986.  The veteran had reported 
psychological problems from his military experiences in 
Vietnam, which had caused problems with concentration and 
with fears that constantly distracted him from being 
employable.  

The veteran completed and returned a stressor questionnaire 
in May 1998 in which he related that he had loaded and 
transported the wounded from helicopters to Camp Eagle.  He 
also indicated that he had close friends killed or wounded.  
One of these friends was in his platoon, and another one was 
killed while he was on rest and relaxation.  He further 
stated that he was assigned to bunker guard in the rear area 
and that he had participated in two separate firefights 
during his first tour.  He was also subjected to mortar 
attacks at Camp Evans almost every night.  In this regard, he 
related that he had been in the mess hall during a mortar 
attack while assigned to Camp Eagle on temporary duty with 
the 101st Airborne in March 1969.  He stated that the 
"Cameron [Cam Ranh] Bay Group" had also been involved.   As 
a result, he was hospitalized for three months.   In 
addition, he received fire while driving a truck in convoy 
between Camp Evans and Camp Eagle at which time he was 
assigned to the 12th Engineer, 3rd Battalion, 101st Airborne.  

A person who had known the veteran since he was eight years 
old submitted a lay statement in June 1998.  She indicated 
that the veteran had returned from Vietnam as a different 
person with a short temper.  He became messy and did not want 
to work or would be fired for fighting with his bosses and 
coworkers.  He no longer cared how he looked and did not 
trust people.

Another friend submitted a lay statement on behalf of the 
veteran in June 1998 relating that the veteran had changed 
after his experiences in Vietnam.  He stated that the veteran 
developed a temper, became moody, was unable to maintain 
employment, and drifted from one place to another.  He 
married several times, became an isolationist, and had 
nothing to do with his family.  The statement also indicated 
that the veteran was very upset when he returned and learned 
that a fellow soldier had been killed.   

VA outpatient records dated from December 1998 to November 
2002 document that the veteran's treatment for major 
depression, an adjustment disorder with mixed emotions, 
including anxiety and depression, and depression with 
psychotic features.

The veteran was afforded a general medical examination in 
June 1999 during which his diagnoses included an adjustment 
disorder with a personality disorder.

In July 2001, the United States Armed Services Center for 
Unit Records Research (CURR) submitted a letter in response 
to a request for verification of the veteran's claimed 
stressors.  The letter included a history of the 2nd 
Squadron, 17th Calvary that described the combat activities 
for that unit in 1970.  Extracts from the Operational Reports 
- Lessons Learned (OR-LL's) for the 101st Airborne Division 
Artillery covering various 90-day periods in 1969 and 1970 
were also enclosed.  The OR-LL extracts document various 
attacks at Camp Evans during the time period the veteran was 
in South Vietnam.  The letter stated that CURR was unable to 
identify if the veteran loaded or transported wounded from 
helicopters and that United States Army casualty records did 
not show that a fellow soldier was killed in action at a time 
specified by the veteran.  CURR was able to document five 
attacks on Camp Evans during the veteran's period of service 
in Vietnam.  The letter also related that convoys on main 
U.S. supply routes were subjected to mining, sapper, ambush, 
and sniper attacks and that a PTSD claim concerning such 
incidents must be put in the context of the personal 
involvement of the veteran.  Additionally, the date provided 
by the veteran regarding a stressful incident that occurred 
while serving as a convoy driver was prior to his arrival in 
Vietnam, and there was no unit identified as the "Cameron 
Bay Group."

VA outpatient records dated from July 2001 to October 2001 
indicate that the veteran was diagnosed with anxiety not 
otherwise specified and with a recurrent depressive disorder.

VA outpatient records dated from February 2003 to May 2003 
indicate that the veteran had a past medical history of a 
major depressive disorder as well as strong dependency issues 
and chronic depressive symptomatology.

The veteran was afforded a VA examination in April 2003 in 
connection with his claim for PTSD.  The examiner reviewed 
the veteran's claims file and noted that the veteran could 
not be regarded as a reliable historian, as many of his 
statements contradicted histories and other materials 
available in his claims file.   In this regard, the examiner 
observed that the veteran had been repeatedly identified as 
malingering, claimed mental disorders that he did not have, 
and previously admitted to hospital staff that he had 
fabricated his PTSD symptoms.  The examiner also noted that 
there was no documentary support for the incidents which the 
veteran described to him and commented that the veteran 
appeared to have an extensive history of problems, which 
could not be traced to his traumas occurring in Vietnam.  He 
stated that the time sequence suggested that the veteran had 
began complaining of nervousness within one and a half weeks 
after arriving in Vietnam and that he had admitted that this 
situation had pre-dated his military service.  The examiner 
noted that the veteran appeared to have had many 
hospitalizations and was currently being treated at the time 
of the examination for a major depressive disorder for which 
he was prescribed medication.  

The April 2003 VA examiner diagnosed the veteran with severe 
mental problems, including anxiety not otherwise specified, a 
recurrent major depressive disorder, borderline intellectual 
functioning, and a strong component of a personality 
disorder.  He noted that the veteran's depression was not 
linked to his period of service and stated that his claims of 
PTSD were extremely difficult to credit, especially in view 
of clearly specified false claims made in the past.  He 
further commented that a diagnosis of PTSD was not assigned, 
as it appeared that the veteran had told many different 
stories with regard to possible traumas and also symptoms 
over the years.  The examiner opined that the veteran did not 
have any service-connected disorder, nor could any mental 
disorder that preceded service be said to have been 
aggravated by events occurring while he was on active duty.  
In this regard, he noted that the veteran had anxiety when he 
arrived in Vietnam, but that no clear trauma or event would 
have served as a source of aggravation.  His depressive 
symptoms appeared to have arisen after his separation from 
service.

At the bottom of the April 2003 VA examination report, it was 
noted that four individuals matched the name identified by 
the veteran as a fellow soldier who was killed in Vietnam.  
However, none of these casualties occurred during the 
veteran's period of service.

In a transcript of an August 2003 hearing before the Board, 
the veteran testified that he had been assigned to the Bravo 
Company, 12th Engineers, 101st Airborne while serving in 
Vietnam.  He served as a light duty vehicle driver and was 
responsible for driving the first sergeant.  He stated that 
he had not participated in actual combat and that he never 
drove through a combat area, but he did indicate that he had 
been fired on.  In this regard, he related that when he first 
arrived in Vietnam he was in a mess hall at Camp Hugo in Bien 
Hoa on which there was a mortar attack.  He froze to the door 
and was transferred to a medical station at Camp Eagle after 
losing consciousness.  He had sustained no injuries.  He also 
testified that he witnessed a fellow soldier die during a 
firefight and that he continued to have nightmares about 
these experiences in Vietnam.  Another witness attested to 
his current symptomatology indicating that that he had 
difficulty sleeping due to these nightmares.  The veteran 
also testified that his first sergeant would not let him do 
anything, and as result, he reenlisted and went to Camp Evans 
to get away from him.  He served there for approximately half 
a year and his duties involved sanitation.  He stated that he 
only experienced small arms fire while serving there and that 
the bunkers were fired on about every other night.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  More specifically, he claims that he 
was exposed to several stressors during his period of service 
in Vietnam that caused his disorder.  In this regard, he 
argues that he was subjected to mortar attacks, witnessed 
fellow soldiers die, and helped transport the wounded.

The Board notes that the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the RO in rating decisions dated in February 1991 and 
December 1994.  In the latter decision, the RO found that the 
veteran did not participate in combat and further noted that 
his diagnosis of PTSD had been based on his own 
unsubstantiated history.  The veteran did not appeal this 
decision, which then became final.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 1998, the veteran essentially requested that his 
claim for PTSD be reopened.  The RO decision now on appeal 
appears to have implicitly reopened the veteran's claim for 
PTSD and adjudicated the veteran's claim for PTSD on a de 
novo basis.  As will be explained below, the Board believes 
that the RO's adjudication regarding reopening the veteran's 
claim is ultimately correct.  Nevertheless, the requirement 
of submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996) (Statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, potential jurisdictional defect may 
be raised by court of tribunal, sua sponte or by any party, 
at any stage in the proceedings, once apparent, must be 
adjudicated).  Thus, the Board has recharacterized the issue 
on appeal as whether the veteran has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for PTSD.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the RO's December 1994 rating 
decision denied service connection for PTSD.  The evidence 
associated with the claims file subsequent to that decision 
includes VA outpatient records, private medical records, VA 
examination reports, a stressor questionnaire completed by 
the veteran, information from CURR, lay statements, and 
hearing testimony as well as the veteran's own assertions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the December 1994 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for PTSD.  This evidence is new, in 
that it was not previously physically of record, and is 
material, because it provides information regarding 
additional claimed stressors and verification of whether the 
veteran was exposed to such stressors.  Therefore, the Board 
finds that the veteran's claim has been reopened and will 
address the merits of the veteran's claim. 

The Board finds that there is no prejudice to the veteran by 
the Board proceeding to address the merits of this claim in 
this decision. As discussed above, VA has already met all 
obligations to the veteran under the Veterans Claims 
Assistance Act. Moreover, the veteran has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so. See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2003).  Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Service connection for PTSD requires a medical 
diagnosis of the disorder, credible supporting evidence of 
the claimed inservice stressor actually occurred, and a link, 
as established by medical evidence, between the current 
symptomatology and the claimed inservice stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence. If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993). 
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony. Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted 
unless, for example, there is probative evidence of 
additional disability due to aggravation during service of 
the preexisting personality disorder by "superimposed" 
disease or injury.  38 C.F.R. §§ 3.303(c), 4.9 (2003); Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82- 90 (July 18, 1990; VAOPGCPREC 11-
1999 (Sept. 2, 1999).

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
service connection for PTSD is not warranted.  The veteran's 
service records list his military occupational specialty as a 
light and heavy vehicle driver and do not show that he 
received any awards or decorations indicative of combat 
service.  In fact, he testified in April 2003 that he had not 
participated in actual combat and that he never drove through 
a combat area.  Nor has he contended or the evidence 
established that he was a POW.   As such, the Board finds 
that the veteran is not shown to have engaged in combat with 
the enemy or to have been a POW.

Although the veteran has claimed that he was exposed to 
several stressful incidents while serving in Vietnam, the 
information provided by CURR did not indicate that the 
veteran assisted in transporting the wounded, nor did it 
confirm the death of the individuals reportedly witnessed by 
the veteran on a specified date.  Additionally, the veteran 
stated in his stressor questionnaire that one of these fellow 
soldiers was killed while he was on rest and relaxation, and 
a June 1998 lay statement confirmed that the veteran learned 
of that individual's death after returning home.  However, 
information provided by CURR did indicate that there were at 
least five attacks at Camp Evans during the time period that 
the veteran was in Vietnam.  The Board is cognizant of the 
fact that the information provided by CURR did not 
specifically establish that the veteran himself had been a 
participant in these attacks or that he specifically was at 
Camp Evans at the time of the attacks.  However, the Court 
has expressly rejected the notion that specific evidence that 
a veteran was actually with his unit at the time of an attack 
is required to verify that attack as a PTSD stressor.  See 
Pentecost v. Principi, 16, Vet. App. 124 (2001).  In any 
event, the Board need not resolve the question of whether the 
CURR reports are sufficient corroboration of an in-service 
stressor, and thus satisfying that element of a PTSD claim as 
will be explained below, the Board finds that the veteran 
does not have a current diagnosis of PTSD.

In this regard, although an August 1994 VA examination 
diagnosed the veteran as having PTSD, the Board notes that 
this represents the veteran's only diagnosis of PTSD of 
record and that it was based on unverified stressors.  
Further, the overwhelming medical evidence of record 
including numerous VA outpatient records as well as the most 
recent VA examination performed in April 2003 indicates that 
the veteran does not meet the diagnostic criteria for a 
diagnosis of PTSD.  Accordingly, the Board finds that the 
veteran is not shown to have a current diagnosis of PTSD.  In 
the absence of competent medical evidence of a present 
disability in this case, there can no be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for PTSD.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.  Although the Board 
does not doubt the veteran's sincere belief that he currently 
has PTSD related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened and 
the appeal is granted to this extent only.

Service connection for PTSD is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



